DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is responsive to the amendment filed on November 24, 2020. As directed by the amendment: claims 1-34 have been amended; and claim 35 has been added. Thus, claims 1-24, and 32-35 are presently pending in this application, claims 25-31 being withdrawn from consideration.
Drawings were previously objected for failing to show the silicone spring element of claim 19 and the lid and lid silicone seal recited in claims 20-21. Applicant’s drawing submitted November 24, 2020 obviate the drawing objection. Claims 1-34 were previously objected to for minor informalities. Applicant’s amendments to claims 1-34 obviate the previous objections. Claims 1-2, 4, 6-16, 18, 21, 24, and 32-34, and claims 3, 5, 17, 19-20, and 22-23 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 1-2, 4, 6-16, 18, 21, 24, and 32-34 obviate the previous rejection under 35 U.S.C. 112(b). Claims 1-2, 6-10, 12, 14-15, 17-20, and 22-23 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romain (EP2848277A1; machine translation accessed September 11, 2020 related upon). Claims 1-2, 13, 16, 24, and 34 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer et al. (U.S. Pub. No. 2015/0030317). Claim 3 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Bayer et al. (U.S. Pub. No. 2019/0298964). Claims 4 and 32-33 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Burz et al. (U.S. Pub. No. 2014/0081431). Claim 5 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Beyer et al. (U.S Pub. No. 2019/0055420). Claim 11 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Letton (U.S. Pub. No. 2019/0134343). Applicant’s amendments necessitated new grounds of rejection, shown below. 

Drawings
The drawings were received on November 24, 2020.  These drawings are acceptable.

Claim Objections
Claims 14 and 34 are objected to because of the following informalities:  
Claim 14 recites “wherein the silicone seal covers at least a portion of the at least one metal component, the portion of the at least one metal component not overlapping with the plastic component; and/or the silicone seal covers at least a portion of the at least one plastic component, the portion of the plastic component not overlapping with the at least one metal component.”, ln 1-5 should read --wherein the silicone seal covers at least a portion of the at least one metal component, wherein the portion of the at least one metal component is not overlapping with the plastic component; and/or the silicone seal covers at least a portion of the at least one plastic component, wherein the portion of the plastic component is not overlapping with the at least one metal component.--; 
Claim 34 recites “wherein at least 70% of the at least one inner surface of the metal component”, ln 1-2 should read -- wherein at least 70% of the inner surface of the at least one metal component--; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “wherein the silicone seal provides a fluid tight connection between the at least one plastic component and the at least one metal component.”, ln 1-3 while claim 1, to which claim 2 depends, recites “wherein the at least one metal component and the at least one plastic component are attached to each other in a fluid tight manner by means of a silicone seal,”, ln 6-7.  Thus, the fluid tight connection between the at least one plastic component and the at least one metal component by means of the silicone seal is claimed in claim 1 making the recitation of the same limitation in claim 2 not further limiting. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2, 6-10, 12-19, 22-24, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Romain (EP2848277A1; machine translation accessed September 11, 2020 related upon herein) in view of RESMED (AU2016904769; Published December 1, 2016) as evidenced by Merriam-Webster (https://www.merriam-webster.com/dictionary/overlap accessed March 10, 2021; hereinafter: “Webster”).
Regarding Claims 1-2 and 22, Romain discloses a liquid tub (1; Fig. 1) for a medical gas humidifier (11; Fig. 1) comprising at least one plastic component [1, 2, 3; Fig. 1, 2; ¶¶ 0012, 0021-0023; Examiner notes: Romain discloses the tub as plastic (¶ 0012).] having a bottom wall (A, Fig. A annotated below) and with a through hole (at B, Fig. A annotated below; ¶¶ 0021-0022); and at least one metal component (5; Fig. 2; ¶¶ 0012, 0026), in a fluid tight manner by means of a silicone seal [6; Fig. 2; ¶¶ 0012, 0021-0023, 0029-0031, 0038-0045; Examiner notes Romain discloses the elastic element (6; Fig. 2) as connecting the at least one plastic component and the at least one metal component and that the elastic element is made of a flexible and deformable material, specifically a silicone-based elastomer; and together the at least one metal component, the at least one plastic component, and the silicone seal hold fluid (i.e. water) in a fluid tight manner.] and wherein a part (C, Fig. A annotated below) of an inner surface (D, Fig. A annotated below) of the at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal [¶¶ 0029-0031, 0045; Fig. 2; Examiner notes: Romain discloses C (Fig. A, annotated below) as the peripheral rim (7; Fig. 2) that is the part of the inner surface being “sandwiched” (i.e. coated; ¶ 0045) with the silicone seal.]; wherein the through hole is closed by said at least one metal component and said silicone seal (Fig. 2; ¶¶ 0021-0023) and a 

    PNG
    media_image1.png
    380
    399
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Romain.
Romain does not specifically disclose the liquid tub wherein at least a majority of an inner surface of the at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal.
RESMED teaches a humidifier reservoir (5112; Fig. 16) comprising a metal component (5152 comprising a metallic film or metal powder-coating ; Fig. 17; ¶¶ 0175, 0182-0183) comprising an inner surface (5152.1; Fig. 17) facing a space (A, Fig. B annotated below) for receiving a volume of liquid (Claim 1; ¶ 0169); wherein at least a majority of the inner surface (Examiner notes: The scope of the lamination “at least a majority of the inner surface” is interpreted as greater than 50% of the inner surface.) is coated with the a silicone (Claim 3; ¶¶ 0181-0183; Examiner notes: RESMED discloses coating the inner surface of the metal 

    PNG
    media_image2.png
    186
    578
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 17 of RESMED.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the at least one metal component of Romain to include coating at least the majority of the inner surface of the at least one metal component facing the space for receiving said volume of liquid with the silicone seal as taught by RESMED for the purpose of improving thermal conductivity and mechanical stability of the tub (See RESMED: ¶¶ 0181-0183).
Regarding Claim 6, the modified device of Romain discloses the liquid tub wherein the at least one plastic component and the at least one metal component are rigid (See Romain: ¶¶ 0012, 0024-0026, 0033, 0036, 0041).
Regarding Claim 7, the modified device of Romain discloses the liquid tub wherein the at least one plastic component is trough shaped (See Romain: Fig. 1, 2), and includes a 
Regarding Claim 8, the modified device of Romain discloses the liquid tub wherein the tub is the bottom wall (A, Fig. A annotated above) and a at least one plastic component is 
Regarding Claim 9, the modified device of Romain discloses the liquid tub of claim 7 wherein the at least one metal component is attached to an inner side (A, Fig. C annotated below) of said side wall (Examiner notes: Romain discloses the at least one metal component as being attached to the inner side of the side wall by the silicone seal).

    PNG
    media_image3.png
    461
    488
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 2 of Romain.
Regarding Claim 10, the modified device of Romain discloses the liquid tub wherein the metal component is shaped as a metal plate (See Romain: Fig. 2; ¶¶ 0012, 0014, 0024-0031, 0037; Examiner notes: Romain describes the at least one metal component as “plate shaped”.).
Regarding Claim 12, the modified device of Romain discloses the liquid tub wherein the at least one metal component and the at least one plastic component are only attached to each other by means of the silicone seal (See Romain: Fig. 2; ¶¶ 0012, 0019-0033, 0045).
Regarding Claim 13, the modified device of Romain discloses the liquid tub wherein at least a portion of the at least one metal component (at A, Fig. D annotated below) and at least a portion of the at least one plastic component (at B. Fig. D annotated below) overlap each other (along axis C, Fig. D annotated below), and wherein the silicone seal is arranged to extend at least between the overlapping portions of the at least one metal component and the at least one plastic component [Fig. 2; Examiner notes: The term “overlap” is defined: as to extend over or past and cover a part of (See Webster). The claim does not provide any reference (e.g. recited element, point, axis or plane) to determine/orient “overlap”.  In this case, along axis C (Fig. D, annotated below) overlapping, as claimed, occurs.].

    PNG
    media_image4.png
    453
    399
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 2 of Romain.

Regarding Claim 14, the modified device of Romain discloses the liquid tub wherein the silicone seal covers at least a portion of the metal component (A, Fig. E, annotated below), wherein the portion of the metal component is not overlapping with the plastic component (Fig. 2); and the silicone seal covers at least a portion of the plastic component (B, Fig. E, annotated below), wherein the portion of the plastic component is not overlapping with the metal component. [Fig. 2; Examiner notes: The claim does not provide any reference (e.g. recited element, point, axis or plane) to determine “not overlapping”.  In this case, along axis C (Fig. E, annotated below) no overlapping, as claimed, occurs.]

    PNG
    media_image5.png
    293
    338
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 2 of Romain.
Regarding Claim 15, the modified device of Romain discloses the liquid tub wherein the silicone seal further covers at least a further portion the at least one plastic component for surface protection (at A, Fig. C annotated above), including any surface forming the 
Regarding Claims 16 and 34, the modified device of Romain discloses the liquid tub wherein anentirety of the inner surface of the at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal, in the form of a silicone at least one metal component (See RESMED: Claim 3; ¶¶ 0174, 0181-0183; Examiner notes: RESMED discloses coating the entire inner surface of the metal component with a silicone.)
Regarding Claim 17, the modified device of Romain discloses the liquid tub wherein the silicone seal is formed as a labyrinth seal [See Romain: at 6a and at 6b; Fig. 2; ¶¶ 0038-0045; Examiner notes: Applicant’s specification recites: “a labyrinth seal may comprise a channel wherein the plastic component or metal component is partially arranged. This may improve the connection between the components by providing an at least partially interlocking connection.”, (¶ 62). Romain discloses said channel at 6a and at 6b (Fig. 2)]. 
Regarding Claim 18, the modified device of Romain discloses the liquid tub wherein the silicone seal forms two channels (at A and at B, Fig. E annotated below) with two side walls each (C and D, Fig. E annotated below), in which at least a section of the at least one plastic component (A, Fig. E annotated below) and the at least one metal component (B, Fig. E annotated below) are arranged/received, respectively.

    PNG
    media_image6.png
    167
    290
    media_image6.png
    Greyscale

Figure E, Adapted from Figure 2 of Romain.

Regarding Claim 19, the modified device of Romain discloses the liquid tub wherein the silicone seal is formed as a seal providing a spring effect (See Romain: ¶¶ 0029-0031, 0038-0045), 
Regarding Claim 23, Romain discloses an apparatus comprising a patient interface (¶ 0055); a controllable motor-blower (¶ 0006) configured to generate a supply of air at a positive pressure relative to ambient pressure (Examiner notes: Romain discloses the moor-blower as a respiratory assistance ventilator that one of ordinary skill in the art would appreciate as being configured to generate a supply of air at a positive pressure relative to ambient pressure); and a tub comprising at least one plastic component [1, 2, 3; Fig. 1, 2; ¶¶ 0012, 0021-0023; Examiner notes: Romain discloses the tub as plastic (¶ 0012).] having a bottom wall (A, Fig. A annotated above) and with a through hole (at B, Fig. A annotated above; ¶¶ 0021-0022); and at least one metal component (5; Fig. 2; ¶¶ 0012, 0026), in a fluid tight manner by means of a silicone seal [6; Fig. 2; ¶¶ 0012, 0021-0023, 0029-0031, 0038-0045; Examiner notes Romain discloses the elastic element (6; Fig. 2) as connecting the at least one plastic component and the at least one metal component and that the elastic element is made of a flexible and deformable material, specifically a silicone-based elastomer; and together the at least one metal component, the at least one plastic component, and the silicone seal hold fluid (i.e. water) in a fluid tight manner.] and wherein a part (C, Fig. A annotated above) of an inner surface (D, Fig. A annotated above) of the at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal [¶¶ 0029-0031, 0045; Fig. 2; Examiner notes: Romain discloses C (Fig. A, annotated above) as the peripheral rim (7; Fig. 2) that is the part of the inner surface being “sandwiched” (i.e. coated; ¶ 0045) with the silicone seal.]; and wherein the through hole is closed by said at least one metal component and said silicone seal (Fig. 2; ¶¶ 0021-0023).
Romain does not specifically disclose the apparatus wherein at least a majority of an inner surface of the at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the at least one metal component of Romain to include coating at least the majority of the inner surface of the at least one metal component facing the space for receiving said volume of liquid with the silicone seal as taught by RESMED for the purpose of improving thermal conductivity and mechanical stability of the tub (See RESMED: ¶¶ 0181-0183).

Regarding Claim 24, Romain discloses a method for manufacturing a humidifier tub (11; Fig. 1) configured to receive a volume of liquid (¶¶ 0021-0023), the method comprising: - providing at least one metal component (5; Fig. 2; ¶¶ 0012, 0026); - providing at least one plastic component [1, 2, 3; Fig. 1, 2; ¶¶ 0012, 0021-0023; Examiner notes: Romain discloses the tub as plastic (¶ 0012).] with a bottom wall (A, Fig. A annotated above) and with a through hole (at B, Fig. A annotated above; ¶¶ 0021-0022); and - attaching the at least one plastic component to the at least one metal component in a fluid tight manner by means of a silicone seal [6; Fig. 2; ¶¶ 0012; 0029-0031, 0038-0045; Examiner notes: Romain discloses the elastic element (6; Fig. 2) as connecting the at least one plastic component and the at least one metal component by injection molding (¶¶ 0031, 0036, 0039-0041) and that the elastic element is made of a flexible and at least one metal component and the at least one plastic component together form a fluid tight space for receiving said volume of liquid (¶¶ 0021-0027, 0029-0050), wherein a  at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal [¶¶ 0029-0031, 0045; Fig. 2; Examiner notes: Romain discloses C (Fig. A, annotated below) as the peripheral rim (7; Fig. 2) that is the part of the inner surface being “sandwiched” (i.e. coated; ¶ 0045) with the silicone seal.] and wherein the through hole is closed by said at least one metal component and said silicone seal (Fig. 2; ¶¶ 0021-0023)
Romain does not specifically disclose the method for manufacturing the humidifier tub wherein at least a majority of an inner surface of the at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal.
RESMED teaches a method for manufacturing a humidifier reservoir (5112; Fig. 16) comprising providing a metal component (5152 comprising a metallic film or metal powder-coating; Fig. 17; ¶¶ 0175, 0182-0183) comprising an inner surface (5152.1; Fig. 17) facing a space (A, Fig. B annotated above) for receiving a volume of liquid (Claim 1; ¶ 0169); coating at least a majority of the inner surface (Examiner notes: The scope of the lamination “at least a majority of the inner surface” is interpreted as greater than 50% of the inner surface.) with the a silicone (Claim 3; ¶¶ 0181-0183; Examiner notes: RESMED discloses coating the inner surface of the metal component with a silicone.) for the purpose of improving thermal conductivity and mechanical stability of the humidifier reservoir (¶¶ 0181-0183). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method for manufacturing the humidifier tub of Romain to include coating at least the majority of the inner surface of the at least one metal component facing the space for receiving said volume of liquid with the silicone seal as taught by 

Regarding Claim 35, the modified device of Romain discloses wherein a portion of the inner surface (Fig. 19-20; ¶ 0186) not covered by the silicone seal (Fig. 19-20; ¶ 0186Examiner notes: RESMED discloses one or more ribs (5175; Fig. 19-20 along the inner surface not covered by the silicone seal).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Romain in view of RESMED as applied to claim 1 above, and further in view of Bayer et al. (U.S. Pub. No. 2019/0298964; hereinafter: “Bayer’964”).
Regarding Claim 3, the modified device of Romain discloses the liquid tub of claim 1, shown above.
The modified device of Romain does not specifically disclose the liquid tub wherein the silicone seal has a thickness between 0.01 mm and 0.2 mm. 
Bayer’964 teaches a humidifier reservoir comprising a silicone seal (5152; Fig. 13-20; ¶¶ 0190-0200, 0204-0209) having a thickness between 0.01 mm and 0.2 mm [Abstract; ¶0190-0200, 0204-0209; Examiner notes: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05). In this case, Bayer discloses the silicone seal as having a thickness of about 0.05 mm to 1.5 mm, and more specifically 0.10 mm to 0.125 mm (¶¶ 0192, 0200).] for the purpose of providing silicone seal as thin and flat thereby providing good thermal contact and good humidifier performance (¶ 0208) and achieving the desired performance at high flows, humidification rate, and/or heat-up time (¶ 0204). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Romain to include the .

Claims 4 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Romain in view of RESMED as applied to claims 1 and 24, respectively, above, and further in view of Burz et al. (U.S. Pub. No. 2014/0081431; hereinafter: “Burz”).
Regarding Claim 4, the modified device of Romain discloses the liquid tub of claim 1, shown above.
The modified device of Romain does not specifically disclose the liquid tub wherein at least a section of the at least one metal component and/or a section of the at least one plastic component is treated with a silicone adhesion promoting agent.
Burz teaches a respiratory apparatus comprising a plastic component [4A; Fig. 7-8; ¶¶ 0024, 0027; Examiner notes: Burz discloses the plastic component (i.e. the frame) as the second component being more rigid (¶¶ 0024-0030).]; wherein a section of the plastic component is treated with a silicone adhesion promoting agent [¶¶ 0024-0032, 0118-0133; Claim 25; Examiner notes: Burz discloses pre-treating the plastic component with a plasma treatment such as silane coupling agents (i.e. a silicone adhesion promoting agent).] for the purpose of bonding the plastic component to a silicone component [6a; Fig. 7-8; ¶¶ 0024-0032; Examiner notes: Burz discloses the silicone component (i.e. the cushion) as the first component being more flexible (¶¶ 0024-0030).] in an intimately adhering manner in a specified area to have a high-strength adhesive bond  (¶¶ 0024-0032, 0118-0133, 0139; Claims 1 and 25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Romain to include the section of the at least one plastic component as being treated with the silicone adhesion 

Regarding Claim 32, the modified method of Romain discloses the method for manufacturing the humidifier tub of claim 24, above.
The modified method of Romain does not specifically disclose the method wherein before the attaching of the at least one plastic component to the at least one metal component by means of the silicone seal, an adhesion promoting agent is applied to at least a section of the plastic component and/or the metal component.
Burz teaches a method comprising before the attaching of a plastic component [4A; Fig. 7-8; ¶¶ 0024, 0027; Examiner notes: Burz discloses the plastic component (i.e. the frame) as the second component being more rigid (¶¶ 0024-0030).] to a silicone component [6a; Fig. 7-8; ¶¶ 0024-0032; Examiner notes: Burz discloses the silicone component (i.e. the cushion) as the first component being more flexible (¶¶ 0024-0030).], an adhesion promoting agent is applied to at least a section of the plastic component [¶¶ 0024-0032, 0130; Claim 25; Examiner notes: Burz discloses pre-treating the plastic component with a plasma treatment such as silane coupling agents (i.e. a silicone adhesion promoting agent).] for the purpose of bonding the plastic component to the silicone component in an intimately adhering manner in a specified area to have a high-strength adhesive bond  (¶¶ 0024-0032, 0130, 0139; Claims 1 and 25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Romain to include the before the attaching of the at least one plastic component to the at least one metal component by means of the silicone seal, the adhesion promoting agent is applied to at least the section of the at 
Regarding claim 33, the modified method of Romain discloses the method for manufacturing the humidifier tub of claim 24, above.
The modified method of Romain does not specifically disclose the method comprising the step of a mask being applied to at least a fraction of the at least one metal component and/or the at least one plastic component to shield portions that are intended to remain uncoated with silicone, wherein the mask is removed after the application of the silicone seal or after application of the adhesion promoting agent. 
Burz teaches a method comprising applying a mask to at least a fraction a plastic component [4A; Fig. 7-8; ¶¶ 0024, 0027, 0118-0137, 0145; Examiner notes: Burz discloses the plastic component (i.e. the frame) as the second component being more rigid (¶¶ 0024-0030) being masked or covered by a stencil.] to shield portions that are intended to remain uncoated with silicone [6a; Fig. 7-8; ¶¶ 0024-0032, 0118-0137, 0145; Examiner notes: Burz discloses the silicone (i.e. the cushion) as the first component being more flexible (¶¶ 0024-0030).]), wherein preferably the mask is removed after application of the adhesion promoting agent [Examiner notes: Burz discloses the stenciling procedure described in Section 5.0.2 (¶¶ 0118-0137, 0145) used during the bonding of the plastic component with the silicone. Burz does not depict the stencil once the bonding procedure is completed, therefore, one of ordinary skill in the art would appreciate that the stencil is removed at some point after the application of the adhesion promoting agent.] for the purpose of exposing the portion of the surface of the plastic component to be bonded while masking at least the fraction of the plastic component (¶¶ 0127, 0133). 
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Romain in view of RESMED as applied to claim 1 above, and further in view of Beyer et al. (U.S Pub. No. 2019/0055420; hereinafter: “Beyer”).
Regarding Claim 5, the modified device of Romain discloses the liquid tub of claim 1, shown above.
The modified device of Romain does not specifically disclose the liquid tub wherein the silicone seal is formed from liquid silicone rubber.
Beyer teaches a selective adhesion silicone rubber comprising a silicon formed from liquid silicone rubber (¶ 0006) for the purpose of using a liquid silicone elastomer products that incorporate some level or form of adhesion promoter to build unprimed (or primer free) adhesion to a first type of substrate while exhibiting minimal adhesion to a second type of substrate (¶ 0006). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Romain to include the silicone seal formed from liquid silicone rubber as taught by Beyer for the purpose of using a liquid silicone elastomer products that incorporate some level or form of adhesion promoter to build unprimed (or primer free) adhesion to a first type of substrate while exhibiting minimal adhesion to a second type of substrate (See Beyer: ¶ 0006).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Romain in view of RESMED as applied to claim 1 above, and further in view of Letton (U.S. Pub. No. 2019/0134343).
Regarding Claim 11, the modified device of Romain discloses the liquid tub of claim 1, shown above. 
The modified device of Romain does not specifically disclose the liquid tub wherein at least a portion of the at least one metal component is dome shaped in an outward direction.
Letton teaches a tub (452;  Fig. 22J, 22L) comprising a bottom wall (470, 494; Fig. 22E-22J, 22L) comprising a metal component (494; Fig. 22E-22J, 22L), wherein a portion of the metal component (494; Fig. 22E-22J, 22L) being domed shaped in an outward direction (Fig. 22E-22J, 22L; ¶¶ 0032, 0199-0200)  for the purpose of reducing/resisting the likelihood of deformed the metal component inwardly overtime and increasing the contact surface area (¶ 0200). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Romain to include at least a portion of the at least one metal component being dome shaped in the outward direction as taught by Letton for the purpose of reducing/resisting the likelihood of deformed the metal component inwardly overtime and increasing the contact surface area (See Letton: ¶ 0200).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Romain in view of RESMED as applied to claim 1 above, and further in view of Bayer et al. (U.S. Pub. No. 2015/0030317; hereinafter: “Bayer’317”).
Regarding Claims 20-21, the modified device of Romain discloses the liquid tub wherein the tub is configured to be associated with a lid (See Romain: 17; Fig. 1).
The modified device of Romain does not specifically disclose the lid silicone seal arranged to provide a fluid seal between the lid and the tub, when the lid is attached to the tubcomprise a one-piece component.
Bayer’317 teaches a humidifier tub (Fig. 5-9) comprising at least one plastic component (4a, 4b; Fig. 6-9; ¶¶ 0036, 0043), at least one metal component (6; Fig. 6-9; ¶ 0014; Claim 12; Examiner notes: Bayer’317 disclose the heating element being an etched metal heater), a silicone seal [7 (“lining” made of the “second material”); Fig. 5, 7-9; ¶¶ 0005, 0007-00011, 0040-0044], a lid (1; Fig. 1); wherein the tub comprises a lid silicone seal (7a; Fig. 5; ¶¶ 0018, 0037) arranged to provide a fluid seal between the lid and the tub (¶¶ 0018, 0037), when the lid is attached to the tub, in a closed position and wherein the lid silicone seal and the silicone seal attaching the plastic component to the metal component comprise a one-piece component (¶¶ 0018, 0034; Examiner notes: Bayer’317 discloses lid silicone seal (7a; Fig. 5) as portion of silicone seal (7, Fig. 5) interacting with the lid.] for the purpose of providing a seal between the lid and the tub (¶ 0037). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Romain to include the lid silicone seal arranged to provide the fluid seal between the lid and the tub, when the lid is attached to the tub in the closed position and wherein the lid silicone seal and the silicone seal attaching the plastic component to the metal component comprise a one-piece component as taught by Bayer’317for the purpose of providing a seal between the lid and the tub (See Bayer’317: ¶ 0037).

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to “at least a majority of an inner surface of the at least one metal component facing the space for receiving said volume of liquid is coated with the silicone seal” recited in independent claims 1, 22, 23, and 24 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785